         Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 1 of 57
    vl   s               ,:c              7e-ic           (711
                                   aciey4             q
                               RECEIV"                           r‘V
              -7e cc; Ai.
    IDgnier Fi_                                              2:20-cv-273-WHA
                4LiEnt EATT,L_K
                 v,
                  DEBRA P.
                           i!W
                               :nt:A                       Jury Demand
             Ve Xit??, ece:tr41.
      5
    (,.
    6   : CC
                  ,cKs-
     /A   4itc{r6,
          areC Q pc
                                             /fr lec
                                      c -reff,                            AA
                                                                       4i-;
         co:r       619,cor fill /(e'l'
  i
- Afi      eN              oe/ve                             {
                                                             /1 0  )
                                                                 41-5 2}-1 1

                                                                          (6
                                                                             3:krit4
                                                                                     r)



           x               cop, cz7                    r               4,"1
                                      co/CA_ c74c., Ac
                        _de/ K. ofitv~?(C
       ao rat 7t,
ce  -tAA-p-7E-1/Cep
                     ift                        --14.` cr N c-r.)°ea
.;-frel(s-v(2n.,I si_ F                                       te701
e v-eAis c1c.r                                  it)? 6./17K;- ,
cf fi;06ifer
                                         Ce4   r ci ,t,,                     cr
                                                      rr                 e te
                c-trr                  &-rj-
                                               * n-at r
                                           r-rrr
                                                                             A/3
                    de/'
cs l(  Ci fel) c<ei                                                    -/-77
                                                            - 4 Ark ,--(
                                               felieffilieowC
      e -   O ivr if4,7 /iley                                                 A   r
do- c                                                      C.-0.117M
p_eir S/K        ordoffj‘t
                                                            c jleg,
            (t / f %t- -   ✓- c-Cr-ia
  Vefi er :y                      r-)z                        -7
                                                      r-t cec-(     /a..cf
  ,(
                                                             _11 r'ter
GcN~cue,fr                                             c A-Cr                F
                       -- 7c o 41- C   c n i 0 ) - `,
n it",der ry n e-                                    z
                                                    A7
p_ide ,4frizeie,evnizA,{              ; a ( '  ce -,(_ -7‘fr cnoo,
                 Aymes- 4C- c- c- '
r e. orr
                         a   r      t
                                    e 6 rx -k es 4  oc -c i ed_xc/ci
       e"1 471'4 --722V
fry' 4 ,
                                 ;                '
    reve4ye- fiemz pe-4:11),-(2-                   ewe,
             Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 2 of 57
                                                 v2 r                               A./            A-
           _ j                                   Q                                                  zy•?g -0
                                                                                )
 C                          14/1    Ci /1/             t                II
                   _                                                                                       V eq<ei            C eAZ171
                                                                                                                                    (  "
                                                                                               I
 7f:7 r                                                                              _4}           7)
                                       1,1p...yt

                       Tv)q ./t/
                                                           ,d                       /                     f                      *_e             ,p
                                                                   r?        /1-14—e7           J eyil2/1../ q.
 ipZe,„7/2,1_                ez-                      t/L/                                                                                              •/
                                                                                               ,5c        •*.% =t i1"-CX

                       /I          e_,/                z                               ei_r-t./-          (
                                                                                                          „6,,,/,cc
                                                                                                                  ,       „car,
                                                                                                                              ot

        Ar-e,                        /-j.e.6(               ,../D 02                -e,/                    e              cs
                       4                                                         ti)j -YI                    ,e                                    7t/
                       /)           eA-)                   .-64;                -erv                    -e, ve.A.)         F i<r1
 r           o'-A/r                   41.                                                          :                         Uf/LV--e!,C
 Tr-         c4.-ta-e/f C4/VA                      F               in- (-0— .                                •
                                             c j 11.-y\j C...-i- P-771 7    "r                --r, i'./i,c;)ci
 <''__ TY\ 1/173 B r;(ol. 1                                              ., 7       ...7/
                                                                             . }-i_uf 1
                                                                                               Ftd li--c)
   f (i. Vf --.k kj '
                    - ). "
                         "4//3 ,
                               -,:_-   )
                                     -.5 - 11?'  '
                                               /1.1-1      :k c
                                                      (-A-17        ,_,,   R_,,,p_4      • _i
                                                                                            -
                                                                                                        ni\e/i
                                                                      ...7 C- pc_4 ,.r. ' . ,.•_.--7 c-- ;
                                                             i--,„V .,_                                   , greP
                                                                                                         .2                        cf                        _.
                                         I LIZ-r<74 -;--' i-...-_____
  '''''
  r       i. C.i
     -- i.'
    _,.             '
                    C--
                     (    _ _ _ _.• -C-• "_____,
                     - _ -1-
                                      /-           a ---j.0 .                        `:':Q___ //(7.t/ n ,:-.-.1,/;--7.<,,,,               4,- 4,- 4--    :i--
-------- OW
                                   ,71.,71-N
                                                                                .
                                               5(4 ,tvi 1(v_. . .1-- • -,_-_,c,,,ii,---7                   ----7,77\i )IA/. .. --,1.7-- 7
 !A/ a 71(2.r
               7
   .'F'4--":1:;.
              :
              (           ) )
                 1 e 62 070  //
                              1 1
                                3      7
                                  0.11/e I1                                         /1_a                (A/7'                       .. --E7
                                                                                                                        C? '(_-_,._(1--


                       74-)
                          .                                                                             Gi// ;)1 711 n       Ic. ___Da,- ,r.I.;.., I
   ji /}-1 '91.7k
 •                S/6/                                                         c5-         A AI           w il            XI        c-1- r-'.Li
     r                                                                                                                                                  c:je
                                          .0/6/61-r3411:-/f/eiVcr"
       /      /
              ' 1 /11
                       /14y or 77 i 11 - 27 LIC c- .1 77-1 It-).                                           :27-, ,-.,i-,!, -,i-,,if 3
  -„5-, r ,,,s,..,, ifQ,z,,,7.-„,,, , -. .-7-,6.- '64-4
  ---          C-P-reil                                                                                                                      !
    1^(-)/}'? r                                                      ro ci or -e                                    r.",7 •tgf              ;
                                                                                                                                            '
                                                                                                                                     7.57/74i
                                                                                                                                     (        ‘,.;
             e/v _s_ c     s,,
                             . .._,,1 /trorf ,‘.i1 Nto 5-ci ,..., A,-I ..- ---
                                                                            c., ;/             „,;f _LFL.2( q."-
                                                               - :.--_—)z-T                    „„,,,,„„
                                                                 i3 y-31),,in,,,-,? :    .
                                                                                           ...‘,,.,
                                                                                              \-,   mAs,_,,,,,.
                                                                                        .
                                                                                        .                  ,s,1.
                                                                 cs-_,Iy3 7),- 1 /7,--c __
                                                                                                            VP
                   ,)°t/e-            ---c5-Z                      a c7,b o AZ ÿ_c5/5                       -;C-)
                   MOO                                                       /1 Qv      ''_,                 ',..        -ct v.
                                                                                                                             ,
                                                                                                                 • ),sou;o%
             ,                  --,.
              ''• /Vs Ity c,....--                                 Cp"t
                                                                        4               4
                                                                                         I riir
                             r
                                         fryc-c 1,0)-os
                                 /                    syng.))
                                 eh, cmcy dot/ os:
                                                     eg
                  fl-cJ >2.fairo }0--cv--z 4,)7
                                     /do. v/c0 ierprp (-(11
                                                                      /
                                                                  11;') /)
                                   CVA=7                      Ety.)
   .
   )
   ,                 , 71/ aoyi2
     - ,b7aw-61 i72/0),e2
    6D                                                                  7)
                                                                      F-7
                                                                1-219y.
                                r-5111-27         cv      y evio)
            )).    2CACZYj
                       _Al        /     "0 vlo            y
    ch-rt
      ofr,2_,J Lgy,-ok,p#,_s--7dov              ')L-
                              ??12-zi-tv y_riy,
2j6/tic:1'J'                yvc 4947icv”ic          :
                                                 ect-171
                                           J                              r
           of°               re-r2             ka"Vic:' 410
                                                1-1/ 1-`)/            a-     /
                                                                       ej7ja-7
                        -27
                      er)             v 50
                   l                                           9-)D
                                                     20
      Pt)
                                           Y7°-°94°Yr) >2          6°°    e
   O4P:-7
litr               Anr
                                        oroitai)                        y)\-/Ac
                                                              0p   61..        /1) lJ
                       . 01,Thoyho
                koz.t..}              g  „pami
                                       to,
     -asf         "Lr            1°) ).7Le,/ 4/,               -D
              D       it/        yytr             2
                                                tye ,a       k) 29 a \Li .5170-1
           n9yAr                   e°1." a ‘i 10)7     1fikt2 IV 114, frno
   4                                                                       r
                                                                      -'2?/n 2
 rira•Oar0            S 12 "              Z      o 71)
              XtV°           Lys- c9                                  et-/j/
   "V/
               dirj,--0       3-7 tdo    frai                         d 4./}/40
    ita-            /De yavl az,au° 00 i/                        jokno         6:10-7
                  a-fric             ,
                                fr-oz-t 41-4,                 9 10-S-<
           Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 3 of 57
     Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 4 of 57




                       ATTENTION
    Due to the United States Government
                           Declaring a
                   National Emergency


   The Sumter County Sheriffs Office has
suspended ALL inmate visitation until further
notice along with all other jail facilities within
                  the state.
         Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 5 of 57
                                                          C4C:16     e tAC/1
          -
      61/19        "(a
                                                         •

S VG/74            '179
                    (* ne (t i 0, 1c -7c c--7;->
             1 ./ 9
7G.""je-e7"4-,
       a ;Yey? kir 7/21-7
                                              -x< (xvir7
Ain                                                    -ye „1"'a
                           Ze-6,44-7 _3;4 el7C:171---e
  o-a/ti o crt(Xf                   " cp.c-c-a-e,(-7<
                                    2
                                    1
                               c-L--/
p o6,                      ;-1 --          ,,77       (271.e.t.04,
     1             c.„,1 a
A                             c   A   67 6 1  ICe-ii; 7C,)c-
              ( al
eA 247 te -- c(              nc_c_c_o_cAztic7cayo..
m o-c2                                   r k a i c),/e/--efr-c.
coa.er 6e-cAr•E                         c7E ",              k   -/ -/-2
      ( 6 1 (      C__-7< c%7  0c _r t.
 1„ ,                                                                     "--ecric
                                        4/0,LA                   /c;
                                  A- 27 0,- 2 -7 ti c  0 1 ,
                                                           77T hkc
          ; 7 10   4,  6 4  c zc
 a-cod                               a  ?    6
                                            01 ,4 ;s--7(7c„.fi
         c_c_ er a-  r- Ke i                                    ."-,,2„
 77,                                                  71 0-
          (r c-r-v?ea,             A
                                                             7-cirz 0-1,ge ray:,
        (4").-CY /e/                                                 l‘-=
     - 6 3tC ;/ ,€ >- >c   U c---fre                                         c„-7-Lp
  Ce                                  eS-7-kx-2e,o(
                                                               c)C-u/u
                    ett, e- 75 '
      7  77054
  51
                                    •-flAG
      cv"-7    cc-ICY
                                                  ce-fr,C civor

                                           / 6
                                       G/rtJ         cep cea cert-i-te,Esr
      0,74.
      ,e/oey„,- n7Wficif                     CAI- --C'Cr                     CCI-r



                                       C'e
         C7C*
          Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 6 of 57




                          UNITED STATES COURT OF A
                             FOR THE ELEVENTH CIRCUIT

                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303


David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.call.uscourts.gov


                                         March 26, 2020

Daniel Eric Cobble
Sumter County Jail - Inmate Legal Mail
352 MCMATH MILL RD
AMERICUS,GA 31709

Appeal Numbe • 20-10949-C
Case Style: USA v. Daniel Çobble
District Court Docke o: 5.7 14-cr-00077-CDL-CHW-2

You are receiving this notice because you have not completed the below required filing(s)
pursuant to 1 1th Cir. Rule 26.1-1:

Certificate of Interested Persons and Corporate Disclosure Statement(CIP) pursuant to 1 lth Cir.
R. 26.1-1(a)

Pursuant to 1 lth Cir. R. 26.1-5(c), failure to comply with these Rules may result in dismissal of
the case or appeal under l lth Cir. R. 42-1(b), return of deficient documents without action, or
other sanctions on counsel, the party, or both.



Sincerely,

DAVID J. SMITH,Clerk of Court

Reply to: Walter Pollard, C/csg.
Phone #:(404)335-6186

Enclosure(s)

                                                                            CIP Deficiency Letter
         Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 7 of 57

                7 43cr                                 s-p        'cod w_e_A,
             617,
                                                      - 5c
                                                   A--/c           A 7cilt,tan
                                                    Azry                       fi7-

                                                                               6<44
                                           filr t"                  7&
                                       )445 C
 /4(A_       r      O(/             c P‘
                                                                  (              tc
                                                                                7:
                                                  "f
                                             rry6--o
          (,
      C-C-C-   Cti A.-7G
             7C,

                                        C2-7-•{d
1 7-6z el-2A
             ce           f~

                                                               f7
        "                        ne
1fig 71C
                                                 7
                                             (2 1"
                                             ''                           )Q
      C‘t,                Ct<       0 at--(j
                                          "
 ft
                                                              c       at-
                                                                  C-eyf
                                       Ce/A         C-64A
                                  ke-/
                                     e
         Y e 6t

                  cr=7          /-/-1             Aire?
                  sc
                   - -t cy °         (
                                    ,r  2, 1\ r-      4 s 7 c y<cy
             -gA)                                (kA 7c cp c,,,?
                                  / 4 )     -.
             i7Fi
       tc "(               tc -c c/ cc
  c-y-                               c,704-S-94
                           Ze-C6-49;1C
 (e/71;                                            c),.2e17catt
  6c7rit-t./                                                                &et-cie
                                            4,-e4fof cedi
                                                       iF c,7J
  ea('                                              Ce:dr
 /-20      0-6;4-6'
 C-eet./-7
                                                                  2-7 f:1177)---eX
                                                         i(              C_ olC?
(x7rc,fe                                               ,
                 C-0/v-         JILL
                               "
                         1 9 -77-e
                                                              c-uzz4J-Kir:
                         :
(- ° k
  -5


             A_C0,4                       )7-
                7g41                        71---oye
                                                       4c,e
          Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 8 of 57




                         UNITED STATES COURT O
                            FOR THE ELEVENTH CIRCUIT

                            ELBERT PARR TIIITLE COURT OF APPEALS BIJILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303


David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.cal Luscourts.eov


                                         March 26,2020

Daniel Eric Cobble
Sumter County Jail - Inmate Legal Mail
352 MCMATH MILL RD
AMERICUS,GA 31709

Appeal Number: 2 -10950-C
Case Style: USA v. Daniel Cobble
District Court Docket No. 14-cr-00077-CDL-CHW-1
                                                        -
You are receiving this notice because you have not completed the below required filing(s)
pursuant to llth Cir. Rule 26.1-1:

Certificate of Interested Persons and Corporate Disclosure Statement(CIP)pursuant to l lth Cir.
R. 26.1-1(a)

Pursuant to llth Cir. R. 26.1-5(c), failure to comply with these Rules may result in dismissal of
the case or appeal under 1 lth Cir. R. 42-1(b), return of deficient documents without action, or
other sanctions on counsel, the party, or both.



Sincerely,

DAVID J. SMITH,Clerk of Court

Reply to: Walter Pollard, C/csg.
Phone #:(404)335-6186

Enclosure(s)

                                                                             CIP Deficiency Letter
          Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 9 of 57
                                    __S-/ae-cr                     0-2-cQc
/cif\ ICAe kC                                  cirr c.\ &Nocz
                    Occ--
                                      7-
                             (,;( 74_6(
e    7,5C2

                               e<4 .rc;-fr-e ae
fre
                                    2-07 c-st 4`&73-        c717e/tyci7a,
47C9.6
                                             7c4---(7 7c.      ccec-,1
fr-/       f-cycr                   (-   Q (7)

   (
ye-i                                d-rer
                                          cA/kof'                     c4,7(-
                                      ce-iy-A75--
1--", te,teir           e-(--c-cf-tfge-c4ICkr
              fe-dx s-Aerr
             7- 7
                       72to ge <J c            <-  '3 C
            _5APT1-/ d       (7(1  -, 7           11/Le
                  fa
                C       4 7, - C  ‘=  i1 C/844
     7 cAl
 /Oct(                         7/ /c 1     - zt y  d c - A_
  (/W     (    r
                          4 7C\cc' (c ci
                       cy.7
                                    ci -r e- -C ;
                                                :
                                                c ‘ -27 po/17
                    ce(c A/  ' 1"47
    fir                             6-:''/7"
                                            4/ced ,frneet/C1
                        "                                  a 41.
          e14.
                                            Cr:
                            A‘'7(   (6/C/21

 61 f            C6A0(
                                                     c          fte--4-7 0
                 CtrC 4#eir /4
     F

                    (cc- 0/or                    es-kr
                                                                   c        7
                                                                    4lire„.6,
                                                 4-,Le4 L7fe
                                          -- -14-/
                                          F
    Zat             ree-r,                                                     A.
                                                                   &-o-iy-f
                     C;(' 7 r/C/{
                         6e
       t/ed e/Ve,                                                              >
               17 . f  )
                      't       101,--C/77‘
                                                               r e<r7c-i c-A;
            C°
     C.47€ r;
              e7
        •° rrr I CL.//4
      el/                                CL‹         ct2
                                                               (C<-
CM/ECF LIVE- GAMD
                  Case 2:20-cv-00273-WHA-CSC Document 1https://gamd-easso.dcn/cgi-binfDispatch.pl?356248439467092
                                                           Filed 04/21/20 Page 10 of 57

         Notices
         5:14-cr-00077-CDL-CHW
         UNITED STATES OF AMERICA
         v. COBBLE

         APPEAL,CLC3


                                         U.S. District Court[LIVE AREA]

                                             Middle District of Georgia

         Notice of Electronic Filing

         The following transaction was entered on 3/25/2020 at 12:10 PM EDT and filed on 3/25/2020
         Case Name:           UNITED S AT           AMERICA v. COBBLE
         Case Number:             -cr-00077-CDL-CHW
         Filer:
         Document Number:No document attached

         Docket Text:
         NOTICE RE FILING IN PROPER DIVISION: Your documents were sent to a division other
         than the division where your case is pending. Although not required, in order to
         expedite filing we recommend you send documents to the division where your case is
         pending. Please send all future documents to: U.S. District Court, P. O. Box
         128, Macon GA 31202.(ans)


         5:14-cr-00077-CDL-CHW-1 Notice has been electronically mailed to:

         BRIAN JARRARD        brian@jarrardlawgroup.com, annamarie@jarrardlawgroup.com

         ROBERT R NEELEY rand.neeley@usdoj.gov, Michele.Jackson2@usdoj.gov,
         debbie.shaw@usdoj.gov, lacee.t.davis@usdoj.gov

         5:14-cr-00077-CDL-CHW-1 On this date, a copy of this document,including any attachments, has
         been mailed by United States Postal Service to any non CMJECF participants as indicated below::




1 of 1                                                                                               3/25/2020, 12:11 PM
                                                                   6fr
                                                                     * 1Lv
                                                                                                                     C
                                 `j-- 294:7
                                                                                  `71.__JC
                                                                                                            3-J*2$                   ,I
                                                        c'457„1-7r
                                                                                                                   L9j.,
                                                                                 .)-747
                                                                                                         ct-`      ?'
                                                                                                                    4
                    5
                    < -_l_.--c!,
                               )- }.,/_4,/ ?,?:',..-) e---7- ,5- ") ,_5--                                            1
                                                                                                                     ')          i
                            32
                `---/-*;--' ,  D 2,,,9 3-14,--/-;                                k-
                                                                                  s-4 0         ?IA°'vN7
                                                                                                      :7 °5
                                                                                                          :I-)
                                                                                                             . 6tv' >
                  --1------k2 -,
                               .b,
                                 '.7--354`c,1_(__                  .
                                                                   i
                                                                   ,•7 ,czti-,„)-7---2-0          )
                                                                                                  - ,i_r
                                                                                                       '
                                                                                                       4          ,
                                                                                                                  k C 4-i II-2
          d'i            \i1-c      j) i,(-- ,kp.7/7,-/". _<,        2/' cl-? i-i21---1 /J e:7
          :
          'k-4:--51,ri-1                       /-°1)--)
                                                      - .1---t-A-z:, LV1d--7 (y)        A1-°}/
          , '.- - (_-_-_- .-,/,
                       J        ,-,/ ---, )-0 zi„--
                              ,                     CiiT,/_-?   --
                                                                J         -,',,/ _St,,L,' LL"' L,/
          `)".• '
                `r--A- -- )/'6                             ,-f-L-, _ Z------1-
    -j
    (  j----     ?-'4                                                                 aCt"
                             ,)/t/L-t)17               0I)'-',                                             c-j-fl `)-
                                                            ,               ,,f ay ,        ,),-0,),-,.7 it, '1) ,1 !
 ''-- --j _--g '  4- 1-4- ,-5     :1                        -
                                             -
                                             }c-
                                               7   --
                                                   0          ,..       ,..)--           •     „ , - . ,
                                                                                  •-/01.                           ¡t9 k iV
    ot---i/-2---;2---7 _. ,----.0 6e.„-y                                                 -.011w           4,
                                                            }„-- vi / )..„..)_,          /
                                                                         ._>L•         or                              - 7/`W7 )/)
       ''--c;9-c/           )     2 '  l'l   I        )-
        .<(--                                                          .)41                          --V' --0       " 5;1'v4   /1
                         1--  d  /  c c-         -)--,Z. /Ii
    ,-1-7---- ‘ -  /  ---7--2                                                       5-,)--/Z-____LI)           ; /)
                              )/,/ 2,, i="7--,                                                                       2° 3-1-1 1
    _--- 3  Z---r                                                          ‘    ;7
                                                                                 L,<A    )  1-c--"A---'
                    ec-er?                                                                                       .Y
                                                                                                                  1-D      Y"
                                                                                                                           :
                                    L.57
                                      '  I               l°-
  .e-='-lfo   „,),'-0    i/   „--1---,                                 /I/ t7 5     -127,9   /        0  ,9
                                        -̀ -  .5-?
                                                 ,z-)      /t5/ /„- J i----b"';                            ,7      6")     112
                                                                                                                            !
---,/ 1-c7    7
              0    7()                                                      ►                a:---
                            ‘__                  I-0 ,47,-                                                ,i---,..,-v ,'
                                                                                                                       i'. W
                                                                  4 7
                                                                    ' 2-z-I.   „--i.r- __-2- --A5/
                        Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 11 of 57
                                                                                                                )1,24/
3M/ECF OVE- GAMD                                 htt?s://gamd-ef.sso.den/cgi-bin/Dispatch.pl?19255 1230586803
               Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 12 of 57

        Appeal bocuinents
        5:14-cr-:06077-CDL:CHW   -
        UNITED STATES OF AMERICA
        v. COBBLE
                           .
                                 •
        APPEAL,C1C3
                                     ?




                                     ,,.U.S. DistrictCourt[LIVE AREA]

                                              Mfddle District of Georgia
                                          *                     •    -."
        Notice of Electronic Filing
                          ••          e
                                                                           .,
        The following transaction was entered on. 2/20/2020 at 3:45 PM EST and fad on 2/20/2020
        Case Name:           UNITED STAKES-          AMÈRiCA v. COBBLE
        Case Nuniber:        D:14-cr-00077-05t=CHW
        Filer:   -
        Doctiment Number:639
                              •


     Docket Tcxt:    .
f_____Trgnsmission.of Notice of Appeal and.DoCket Sheet to US Court of Appeals re:[951
     Jury Verdict 638] Notice of Appeal - Other Judge Appealed: Clay D. Land: Court
     Keporter: Betsy Peterson. Appeal Fee:, not,paid.(ansi      , '


        5:14-cr-00077-CDL-CHW-1 Notice has .been eleetronically mailed to:

        CHRISTINA L HUNT'(Terminated) Ntina_hunt@florg, GAM_MAC_ECF®fd:org,
        alesia smith®fd.org, carson_chang@fd.org, catherine_cwilliamS®fd.org, holly_mcdavid®fd.org,
        michele_c graham@florg; nicoleLhailey@fd:org

        BRIAN IARRARD         brian®jarrardlawgroup.corn, annamarie®jarrardlawgrodp.com
                                                      - •
        FEDERACDgFENDERS MIDDLE DISTRICT OF GEORGIA INC (Terminated)
        GAM_MAC ECF®fd.org, alesia:_smith®fd.org, carson_changQfdorg, catheripe_c_williaps@fd.org,
        holly_mcdavid®fd.org, michelec_graham®fd.org, nicole_hailey®fd.org, tin?._fiunt®fd:org
                                                 .               ,                .
        JARED COTT-NATESTBROEK (Terniinated) jarek_westbrõek®fd.org, GAMIMAC ECF®fd.org,
        alesia_smith®fd.org, carson_chang®fd.org, catherinec_williams®fd.org, holly_mcdaTrid®fd.org,
        michele c_graham®fd.org,.nicole_hailey®fd.org

        JERUSHA TADAMS(Termindtpd) • jerusht.,aclams®usdoj.goy, debbie.shaw®usdoj.gov,
        terri.a.bruSewitz@usdoj.gov

        ROBERT R NEELEY rand.neeley usdbj.gOv, Michele.Jackson2®usdoj,gov,
        debbie.shaw@usdoj.gov, lacee.t.davis®usdoj.gov

        $:14-cr-00077-CDL-CHW-1 On this date, a copy of this document,including any attachments,has



1 of2                                                                                             2/20/2020, 3:45 PM
          Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 13 of 57
      c-s":-/&\e-
      e/(X,4-1                                    c__QA               iMye


             (1)er‘e2-
                            c-e-//22
                             C     ; -
     la(-0- c (Zcif7Kq 63. )
                           >1. c71''')                    <S5-
                                                            ?  24



                 /eei6--,e_f;94    —1)4
    c-7,7           d7
                     y                                           cAs-
                                           07-c
                                 /2-     r(-(7.- 1-1-c-7'1V°7-j`-
   17-) (11 <€
                      c=4-te-74,             r     t             75          LL*-}


    .;c;7Or,
                                                                                     /2;_rs
                              zee;
  u/
   /t4,
      . (Y
                                        d                 Le,,
  c,„:7
            ,s7,7f(e,14,2_4/7                 c-7cA'c__10_4
                                       ;776:,A2/0-.e,,
                                                     42 ,r/7
c7v, e5         ('                        „Cc                           `?7
           ,
           5
           7"
                                                       - c-s- 772--E.        /
           e -KA Ce           c,
                                            (-97CA
     Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 14 of 57




filers (except attorneys appearing in particu              o se parties) are not required or
authorized to complete the web-based CIP.

Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of(14)
days from this date, this appeal will be dismissed by the clerk without further notice unless the
default(s) noted below have been corrected:

Pay to the DISTRICT COURT clerk the docketing and filing fees, with notice to this office, or
request leave to proceed in forma pauperis on appeal in the district court. See Fed.R. App.P.
24(a). If the district court denies such leave, appellant may file in this court a Motion to Proceed
in forma pauperis in this court with a financial affidavit.

File a Transcript Information Form,as required by Fed.R.App.P. 10(b)(1); a Transcript
Information Form is available from the district court clerk. Appellant is required to file and
serve copies of the form in accordance with the instructions included on the form. UNLESS A
TRANSCRIPT ISOR                             rs BRIEF MUST BE SERVED AND FILED
  ITHIN 40 DAYS FROM MARC                        ee lith Cir. R. 12-1 and 31-1.



Sincerely,

DAVID J. SMITH,Clerk of Court

Reply to: Walter Pollard, C
Phone #:(404)335-6186

                                                                 DKT-2 Appeal WITH Deficiency
       Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 15 of 57
                 - cre                                                   9e) ti-e-,Lc
 1 zt Tc-r-(4
7X                                      cz._e
                                                      /   C./2,r

     ;115-ce rir
                     e    cvvit
                                                 cit-'crt7' F-7<riup---_-r-- ci-7-
          c r i t c* ,/
c4.6 r?
            (. 7.z e                                           Aloy,>c_xreeerr
/pcK77,,c 9 7                                          ots--7-0
5:76,71.1p                                            a     7
                                                            - \f- c- e-c- <-1,
           rc-tyrs- gi        t                                           c r y F e,if--
                     ;
                     c-    re -i dt               '
 ity w-  e/   de  xi                                 e
                 c                  oi  6;   04  ,e
 ,_„2_                                -( 3Q  -z -- (           7-z 5
                                                                   - 4±-
           E   -
            ,_.‘- at s )
                      --  g        c-
fo c (
     i
                        'g   7g          -e"-T
 sy  a t -  -    4 P                                     cr5(( t
                         q,-)0(                                            - 6
                                                                        z-z7
    6"                                           - 6 c 4 0{
                          isar                                                    k
               -I/ey
                                  Alz             ,<.rzc
   6tne-liC                  cfcr,                     ,c7/42
                                                             -r_tr_c cre
                                                                        ce,e-nz;
                                  (A/irr         70
                                                           /1-cle
                             ccr (7
     G14:C✓                                           7c---7<?;
    Zo,Fc cee-Cr
                      4  --i e                   ce_f'
         /Li GIL   _C 7                                          A     ol al(
                   ce.647      /(  e_  s--
   &6(_, Ve_e
                                 5
                                --   7
                                     - 1-e-A r ff,7-hcacyfricec,2_8
                                               i
                 ,-•
           0                       6'«           ( if           ci so yc ikeePc
 -4.)V--(2-r rot'
                        ceegial                 c7e         cA-cyfo;y
             c:c-cA_0(e4                               xrcirve1 r“f-cfr
             cic
                                                ,ecite---(=cceiTc(
         Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 16 of 57


              U.S. COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

                                  CERTIFICATE OF SERVICE

(Use thisform only ifservice is being made other than through the Court's electronic-filing system.)


                              vs.                             Appeal No.
FRAP 25(b)through (d)(attached) require that at or before the time of filing a paper, a party
must serve a copy on the other parties to the appeal or review. Unless the document is being
served through the Court's electronic-filing system, the person making service must certify that
the other parties have been served, indicating the date and manner of service, the names ofthe
persons served, and their addresses. You may use this form to fulfill this requirement.
Please type or print legibly.

I hereby certify that on (date)                            ,a true and correct copy ofthe

foregoing (title offiling)                                              has been (check one):

  ri sent by mail, postage prepaid
  ri deposited in the prison's internal mailing system with first-class postage prepaid
       sent by electronic means with the consent ofthe person being served

  n other(specify manner ofservice)
and properly addressed to the persons whose names and addresses are listed below:




         Your Name (please print)                                   Your Signature
                               7/7r-i` (.4rc 70-Ne ?
                                                   cL ,
    Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 17 of 57
          ;-".‘c
                         -Flee         o /0_ c_7(cje
J4-7(e,i___.-(/‘-{re,y--eic /at -eLf:y4
                                                   r(17
46."7-07 Arg"4fr
                        g--ko Q74( fThe-if
        Z                    le-e-e-cr 7C--1(                get;
 _5°,7 ycsiffyr-
     &(,)        s'A-             75- fe-A-No_r        c--Av
                                  7k,(2,2 /17) 770.76±
                               ezA zicit 752-erli
              7(
                                               k/zt/         c-.°`Yecr
      4A CA J:r
  -#4 1
 X7                                                           cze_e_77
    c•-)1,.
                                   (2-le     „50 -frzer c_ca
 file    N                   C
                                                                         Ane.Ael--1-X>

             Catt/
4/Nr-

 frAP                   r)y                  ig(4if
         It-crC "-Cs79E15'                     EcifreAt
  (.7. 72'1/te7 ,cr -          (
                           (-4:c              r
 c ty;           >(-• cer-tz)    o-i( 72e "0-6
                                        uc-74
            „L-fyi-tax.-7< c-a-71/2-4--c7±  , /,27
        ine ovvrirAa/c'-     ''
                              "1 Q- 67 ost.---( or jo               „Pc A-
   cr                  Q.
 52,7)                                          Zee
                                                             ,z4,
                             /42,-LA       r

 5,67                                                       Crc-r ni cee
                                                                   ;
                   71)           C(99
                                                                         ,,?c
                                                                    cryt„,
   c i„oiroy /ye 4,
               °
                              71 cY.2-,
                          f c/cyt-ef<
   ,(c/e nifee-61 /1 6-L)iclr
Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 18 of 57




                 ,       r,
                                 '47    .    FA
                                                    r-,P7-4'IT IT Aa rc`--
                     ,
                     T
                     `3,hj JP"
                                                    v
                                                                  cg
                                                                       A --,
                                                                             60
                                             -    Jr-L-   2=-4



          Tvri                              TL71




                                               ,• •
                                       A .4, N1- T!T4- 0
                                       TETI                      Q0




                     Pete Sfraiitia, Sh, riff
           roinael. Fric aryana5 clialleir_ Deputy
    Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 19 of 57

           ;-
(//Xelz4,5)(                         (7-e a,/                                   n c>ir




             k-4-'L.i`    --)
                         fe
                                                                 c-r
                                                                                          r /'
                                                                       7)-t 0-/Er
                                     clv1-11



                                                                                                 ?K-
                                                            Q"'et€2
   c--(

                 177(                                                               2t_

      7/-z) e                                                                           6
                                     /)•'?                                    ,--C/*1
      --,14(IC
 . -1K‘
               e                                          C><
                         eA4




       3,7
     (.4
     ' /,<CA-1



                                                         (72 1(
                                                            et,iy
   (17                                                                         (>7 c_c_r-

                   - (c--7
                  ./
                C;;              r           1-? C-st_


   7"1-e
                "1-1.           \
  ( (                                                                  c-t/ acy,„
                                 p                                                              )
                                                                                          (../cc,
                                                                               __Cal C.? c:)
                                  ,r                     C-9{07--(

                                                          /Z--
                                                                            r 1.01(1--N 7
                                 7-
                      c-/ 7C-e-cfr
     44
      7/ CZ.L.A1,-/
                                                p
    C>(C''‘Xj
               Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 20 of 57
CM/ECF LIVE- GAMD                                      https://gamd-ecf.sso.dcnIcgi-bin/DktRpt.pl?970048946155853-...



                                                            BLVD STE 400
                                                            MACON,GA 31201
                                                            478-743-4747
                                                            Fax: 478-207-3419
                                                            Email: GAM MAC ECF@fd.org
                                                            TERMINATED: 01/2-0/2017
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Public Defender or
                                                            Community Defender Appointment

                                                             CHRISTINA L HUNT
                                                             FEDERAL DEFENDERS OF MD GA
                                                             440 MARTIN LUTHER KING JR
                                                             BLVD STE 400
                                                             MACON,GA 31201.
                                                             478-743-4747
                                                           • Email: tina_hunt@fd.org
                                                             TERMINATED: 06/24/201:5' .
                                                             ATTORNEY TO BE NOTICED

                                                             ,TARED SCOTT VMSTBROgK- -
                                                             FEDERAL DEFENDERS.OF MDGA,
                                                             Inc.
                                                             440 MLK JR BLVD 51h 400
                                                             fAACON, GA 31201
                                                             478-743-4747
                                                             Fax: 478-207-3428           •-
                                                             Email:jai•ed_westbroek@fd.org
                                             •
                                                           • TERMLVATED: 01/20/2017
                                                             AlTal&EY TO-BE NOTICED

      Pending Counts                                        DispositiOn
       18:876(c):.NiAILING THREATENING.
      COMMITNICATIONS
      (ls-3s)
                                                             (e-e_C24-77(1
      Highest Offense Level(Opening)
      Felony

      Terminated Count§                          1.:
                                                           'Disposition .
      18:876(c): NIAILrG THREATENING,
      COMMUNICATIONS                                        COUNTS SUPERSEDED
      (1-3)
                   ;   •

      Highest Offense Level(Terminated)
      Felony


                                                                                                2/19/2020, 1:34 P/v
        Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 21 of 57

                                               c    Ate G-e.4 y c-/?
crol 4/\ Qa1
                                                                116-t-,--ir
 (7             ) aq,C• ee--er
              C2E


                                                    c-
                                                     'cLCKl          r c-217C
        CA-Aj
                                     r /
                                  _ca(  -- 4- ,
                                        (7
                                                       6-7 ,--Cc---°^7
 cydri,(pa,c1 eXc-I CP
       ,C l (c-°2 / (-2
                                               Or         -or
 1/74a?i, „el-cc/6,c

 ic("7-6c7±                      c -c_c/L                            3-
                                                                      r1-(27-

                                      c-x-py
      e_c-e                                         cp(
                          z-tc,e,74
  1‘-ririr                              CA
                                                           a 0' %flat
                                  ri771
                                    m
  orcvt jea,e7 /vtz-
                                               (
                                               fr
                 6f6'     /179
                          1
                          4-(,.fOlin I t?/
                                         .
          -P-dre                 0{,77,17i
                    ,n-e (FC6-=C
   (SC-Fen-el A245
                           art-f;
          cAreer II

                                               /a fr-P---Ce(c(76416
      CI(       r




      rke


                        c/tip-1        cv; 6-777-1-7
         Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 22 of 57



                         UNITED STATES COURT F APPEALS
                            FOR THE ELEVENTH C

                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303


David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                      www.cal I.uscourts.gov


                                          March 11, 2020

Betsy Peterson
Causey Peterson Court Reporting
PO BOX 81
COLUMBUS,GA 31902-0124

Appeal Numb r: 20-10726-C
Case Style: U           Cobble
District Court Docket N   4-cr-00077-CDL-C

TRANSCRIPT DUE: March 23,2020(30 days from appellant's certification)

We have not received your acknowledgment of the enclosed transcript order form and
certification of completion of financial arrangements. We have assumed that the necessary
financial arrangements have been made by the appellant for the preparation of the transcript, in
accordance with appellant's certification, and accordingly we have fixed the date shown above
for filing the transcript with the district court clerk.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Walter Pollard, C
Phone #:(404)335-6186

                                                                  RPTR-1 Acknowledgment not recd
       Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 23 of 57

                                                             /Cat-           (61:7
                                                                              c-l>h?
                                   n_f(c
 cy&d                                                                    ipas"J)     ,
                                                                             \cc c_eit

                                          _?          itec
40  'Ze:riric
  11y
                                 --ter_r_Lef                     e        c_f_Hsr<
  C%-fr-r-n--tor
 /1
 1-4(7 (.` d citeci
                                                                     ,-1-7C1-171-ir2C74.1
                      ,12:/-7
                      ;             4
                                                      y  /


                                             ictc-e-
4/ 2- 777t1
                                        - a/cic-fi
                         7 k\ c--7/ ±:VeA
                    /lc "7
?lt                                   a-fr                "-1-7             ‹
                                                                            7
                                                                     /e-r<H7--


6C1;
                      : e rr
                  °cis7        /ece                                          CAA-
                a,2 l<   Pit/1-,
                                                         c:r
                                                                      -"a""/14
                                             Ciarver                  4.77Cer'
           (0',S-7
 (76ctc, 7K)
                               °iej
 f/C-t7i(
       r_CO                     /vt'q(C/1‘    z Yi
                                           thi'
                                         5//                      6-circei,ox
                                               c7-                          (
                                                                            c)
                                          -exce 0-(z-
                                        czir
 /7 6,4-,                                                        _FS,1   Cyr C7t-ce
 c 1.,1-17 ,,c1C-Ic,?                   %
                                   C-"7        _lc,
 (                                                                      /VM9_.e7f
                                               / tel /I^ 7 I? cm4- 7CC-
r      e--Zit    /1---e-r
                                         "
                               *-6(1' /Vey
                                                      /cc,-  r
     i
 /1-Le e,           61
                                        4
                                        1 -4 - g e7 7
                                                   C, 2. cx  xx,o-
                     7 f 12
       (i(cJfre--jv 6-            , 511                 "7„,,__ off
                      c--\c-1 /lc citi
                  oir—cA
 i     ciArk
          Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 24 of 57



        PeTscinr-q chec`iris          C't •Icce2';'red 31_                                   CO t1,-1..


        money    order:          i
                                 - -
                                   iccepteil through 7.12..  or at the facilit-,-.                        per,
                                                                                                             ,onal
        cheickc Or cash lilOn,=v will be returned to sender.

        Upon discharge or transfer from this facilit7, all money remaining, on the detainee's account will be
        returned to the detainee by check: payable to the detainee. You must ask the detention officer for a
        money slip to LE out aiad turn in prior to departing. YOU should allow up to 48 hours (excluding
        weekends and holidays) or processing the checks.

        All items purchased from the conn-issary (unless immediately used or consumed) must be stored in
        the•detaii.ee'sIerSonil stcage- bin.' Detainees may not purchase more items than will- fit in the
        storage bin, along vvith the detainee's other personal property. Bins must be able to slide under
        detainee's assigned bed.

 6.     If there is a problem with your store call, notify commissary personnel or a detention officer
        immediately. Before signing the receipt for items purchased from the commissary, make sure that all
        items purchased are accounted for.

                                                       MALL

Cutgoing mail of the detainees addressed to the following will not be opened or otherwise interfered with:
(A) Officials of the federal, state, and local courts;(B) Ali federal officials , including the President of the
Unitee: States. U.S. Senators, or Congressmen, and officials of any United Stares Agency or Department; all
State           inclurimg     Govern(..!,                                   HiVise rif Pe»reis
                                                                                             , iit.aPves. ancl an.v
official of any State Agency or Department; (C) All mernbers and employees of the State Probation and
Parole Board;(D) An attonaeyor attorneys; (E) Any duly cos-tituted local, state, or federal court; and, (F)
Ne.ws media.                                                  / Lel cl           cve

This          shall, upon request, provide indigent det=iinees (those who have less than 15_90,in their account)
     waitnag supplies and with up=si) two stamps per week.: fortheir con-es ondence. Indigent detainees shall
also be provided with postage tor any ma t ey wfs-h—fo sendto the addressees described in, subsections (A),
(C1,(D)and(E)of the preceding paragraph.
       --- oliTgo7mg
    other     •      ma ii175177a7mees
                                  ---  to any othe.r addressee            e inter ered with except tOop.en and
inspect the same in the presence of the detainee where prison officials have reasonable grounds to suspect
such communication is an attempt to formulate, devise, or Otherwise effectuate a plAn to escape from the jail.

Incoming mail or packages from any source will not be interfered with except to open and inspect such mail
in the presence of the detainee addressee. Detainees will be, groen written notice, which describes any
material confiscated or retunaed and the reason for such action. All other detainee's.mail shall be delivered
vYitlin rwentv- foul- (2_4) hours afier its arrival at the jail's mailing address.

There shall be no restriction placed on the number of letters a detainee may \vaite or to whom the detainee
can wirite. ho-i-.:ever. inmates will nor send letters each other at this facility.
                                                                                .1/ )          /-2-ci
                  I      .--9,5—
                                                             °32            1
                                                                            --XJ
   I-DsPD                    ,
                    ti -1/<i,9               ›U‘a73/Li/ X72 J—
                                                             ( Z)                            z-e6)
                                       '
                                      7-7 -- ---7-.-7.-)                         ,.),--          .
                                                                                             ,L7y4 b()
           -c.          c)-z--                       ,                      /
            .-
            cr°a1    )/ L-4-991'4 -̀‘            ----r 5-;-/2- V-- 7 -)-5.--- -:>45- '')/
    _.)____ ,74---,,,-7,-. L.,-,--,,2.---           /„i,,,7--,r,/ 4,,,v„i 1,-D2-77f 72$
         --
    '-.)5/c)     7,1---; -)N--:-I-9 z_, 1-1---- .)79 2,,-72-----7 .- --s--
       „,,,,,- --,/       i 12"i, "--)--),-7_,p-L5                           d-
                                                           i7 oy4/ J.9,-----ri  11-4_417 \k)
                       ,,
           __ 10 •/-vi
        t_,2          ,`I-/'2--7 -:)              )1a°'''- ''-'7 4>gr”(I)''' L'- ,         17
               ,.7-7-       yZI 1---A---                  1, z, _:,y-'
                                                  42- --. ,              :
                                                                      -- /1i I c)fgfo-t,/ VD/
         0>2  77
  -/-6L- V ()./1                           x2
                               :aka.--1,7,,,
                            -0 ..-1                            ,)7
                                                                 ,        -
                                                                 a i i- 1)'     '
                                                                                Y 2-- ._)/-->---715-
             /11 J'D
            )?                 -<2Y 0/J-----4.--y .1---                            -/ )( ,•.
                                                              ci--,4 .-1.,-2 itV-5a'
                   -,,-D ? ,z-- ,2_)
                 .5`c7           , 7,k_----7,..,,,-,1,--,24„-vyy-7-7      !
                                                                         -./ ) }v_i-,    7
       '
   •--1,1-2   ' '
             r-i-                                0-1 / it„-y---zi y -3i i)....-- S47/19
                 ---' a ') Cl--- ---3 ----, 1/-7)---
     _.-____:1---     ',,v'' yL)c,,, /-v--2- v )      V
            d                                              /
                                                          ''   \j
                                                              C7 ,-      )       119 )
                    ,
                                             °       1'-7
                                                     )          ,__)---— ,f-6 -1-d v
                                                             ../e79         °LYJ!
                       ,J
                      47
                                                                        ›/.7/             41 1-7
                                                     _6;"-    0-7L)                                „'s
                                 47--D ,/t                        „7/
                                                     ,2       (7)-7    5?
  c79-57,                                     /-71, 6
                              )-20                                                            7"7 V-"I
                                       70-1/1.'       '  2X1
                                                      ia;4                    )             /-N          ,
                                                                                                         7
    -4--)"7           ---,9, ;
                    fey
4Ls-i                   -434/                                L4is"))
                  Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 25 of 57
               Case
CM/ECF LIVE- GAMD           2:20-cv-00273-WHA-CSC Document https://garnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?970048946155853-...
                                                            1 Filed 04/21/20 Page 26 of 57


          03/C6/-
                2-015        .-          6 . ORDER granting 5 Motion for.Writ of tlabeas Corpus ad prpsequendum as
                                             to -I3,--- L ERIC -COBBLE (1). Ordered by US Magistrate Judge -
                        ,                   'CHARLES H WEIGLE on 376/15.(cal)(Entered: 03/06/2015) '
          03/17/2015                         NOTICE OF STTING HEARING as to DANIEL ERIC COBBLE
                                    .     , Arraignment set for 1/26/2015 02:30 PM in Macon before US Magistrate
                                             Judge CHARLES RWEIGLE. Initial Appearance set for 3/26/2015 02:30
                                           - PM in Macon before US Magistrate Judge CHARLES H WEIGLE.(cal)
                                .            (Entered: 03/17/2015)       ,
          03/17/2015                     7 MOTION for Detention by UNITED STATES OF AMERICA as to
                                           DANIEL ERIC COBBLE.. Motion(s) referred to CHARLES H WEIGLE. - •
                                           (EASTERLING,KIMBERLY)'(Entered: 03/17/2015)        '
          03/17/2015                     8 NOTICE of DNA Testing.as to DANIEL ERIC COBBLE(EASTERLING,
                                           KIMBERLY)(Entered: 03/17/2015)                 •
          03/25/2015        ,            9 CJA 23 Financial Affidavit by DANIEL ERIC COBBLE (cal)(Entered:
                                            03/25/2015)
                                                   .                                   .
          03/25/2015                    n   ORDER appointing the Federal Defender to represerit DANIEL ERIC
                                            COBBLE. Ordered by US Magistrate Judge CHARLES H -WEIGLE on
                    '                      '3/25/15.(cal).(Entered: 03/25/2Q15) . •           . .
          03/25/2011'                   11
                                         NOTICE OF ATTORNEY APPEARANCE: CHRISTINA L HUNT
                   •                     appearing for DANIEL ERIC COBBLE Attorney CHRISTINA L HUNT
                                    •    added to party DANI-EL ERIC COBEILE(pty:dft)(HUNT,CHRISTINA)
                                         (Entered: 03/25/2015)
                    •                                                                                      ,
          03/26/2015                  13 Minute Entry for proceedings held before US Magistrate Juke.   ,CHARLES
                                         H WEIGLE:Arraignment held on 3/26/2015 as to DANIEL ERIC COBBLE
                                         (1) qount 1-3., Initial Appearance as to DANIEL ERIC COBBLE held on
                                         3/26/2015. Bond issue moot. Even if released; return to State cusfody. '
                                         Ordered that defendant remain in custody of USM pending trial. Court
                        •                Reporter: FTR Gbld.(cal)(Entered: 03/27/2015)                        .
          03/26/2015                    14 PLEA SHEET as to DANIEL ERIC COBBLE (cal)(Entered: 03/27/2015)
          03/27/2015                    15 STANDARD PRETRIAL ORDER a.s to DANIEL ERIC COBBLE.
                                          ' Ordered by US Magistrate Judge CHARLES.H WEIGLE on 3/27/15.(cal)
                                            (Entered: 03/27/201.5)              .
          03/27/2015                    16 REQUEST for Discovery by DANIEL ERIC COBBLE(HUNT,
                                           CHRISTINA)(Entered: 03/27/2015)
          03/30/2015                    17 ORDER SETTING HEARING as to DANIEL ERIC COBBLE - Pretrial
                                            Conference set for 4/27/2015 09:30 AM in Columbus before U.S. District
                                            Judge CLAY MANI/ Jury Trial set for 5/26/2015 09:00 AM in Macon
                                            before U.S. District Judge CLAY D LAND.(Attach.ments: # 1-Exhibit A -
                                           •JERS handout)(esl)(Entered: 03/30/2015)                   .
          03/30/2015                .18 PETITION for Leave to Appeal as to DANIEL ERIC COBBLE.
                                '       (Attachments: # 1 Cover-Letter, # 2 Envelope)(ans) Modified on 4/1/2015
                                                                                                   1 ,


4 of 76                                                                                                      2/19/2020, 1:34 PM
                      er- TorI    2)-0 1--Q i9o°9 'flys-
                                                     v)-P
                                     C 211.1k2t0
                            roct -1-A)
        ->r                               Jnin31%5ti-
        -PC/31
                                                '
                                            c)?'>-             it7t7     fr7z
                                                                        )v
A-'341z7/69iccj Ak-V,                                   -4.7     --rai=-j
                                          ‘57
 ._f4s        >ac-
                           j7
                            jey g2-17dra diClfa
              ne_.ij-p Jtv !
 ,ZE.'<kr°I-z-                          v-17,
                              }b     l itrVari                          9c-7-3
          __5;)                 }-6 -7-, 3.9        7  - -•
                                                       3               Sax/ A&S-
                                  (y >AD         yy-v-
 /vim ccif'
                                                     2745
                                                   y-2-          (rig
              ,
       Agred-ir                   15"4/
                                            tri-x2,2 <0.-21° r f7
          (r-----2- 42i0 foLd                            ‘i n r
                                               11,-= yvegj
                   &K) e. y
                     :0 •
                                                 •&C,41-    r
                                                            Le
                             "
                            rr 7
                               9
                               .
                               ( GU
  5,/                                    .2 6   - loA,
                                             ,49a
                                                                27 9-7
                                                            Z2 97
                            aio     "Id-04
   a<a44,
                  '
                  4tvfr/-2-2
                                                                  r-n-77, ):5*-
                                                                .4 1 7-C
                                   rw*7Y9tAIV Lc
                                         -
           ArV-
    a-1 b-2-
                                     7/jet
                              7422-1 °
  rd-diCjVJ a
          -17                                                  ji--",4.5
                  -;d- if    r
                             r        J-6 tz.52 en--)
                                      _4; ev--„c-7_2,-
                               0)-ev)         7̀^:' goyNy va424/7
                                            y _322-12 2e c2/7/     )iote
              c3--)eraa--- dto -/J-0
 )1'
                                           cp/
                                                     Jr CY`  Q°2
      }                 7 1-
       4 2->k°4z- e.31*`,
 r --d-;                                               AA" c  , ://
                                                               jb
                                      j
                                     Va- - >A"5-2
'      '
   e* _JD
 rt/__    ic ±9
          f
                                  i
                                  deot I                             -1/
                                                                 , -4,
                                                               -51             -51
              tykiJ
  .2-7„.0 oasil
  -5
        az."- AP/                                   ,1-3;sl sT9 J Dy7 YaS
                                                    )
          Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 27 of 57
               Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 28 of 57




                                                               LLy




                                     A rcRSS TO TBT:. COURTS

Any detainee who can not afford an attorney will have the right to request an attorney. An application
requesting Court appointed legal representation will be available from Clerk ofIndigent Defense Council. •

The jail library maintains a          and         copy of the following books:

       (1)    Official Code of Georgia Annotated (Michie):
       (2)    Georgia Rules of Court (Michie):
       (3.)  Daniel. Georgia Criminal Trial Practice anison):
       (4)   Danie.l. Handbook on Criminal Evidence. (Harrison):
       (5)  'Daniel, Criminal Trial Practice Forms CHarrison):
       (6)   Moiner, Geor6a Criminal Law (Harrison):
       (7)   Wilkes, Federal Habeas Handbook (Harrison):
       (8)   Those United States Codes Annotated IndMdual vobimes containing ^2 U.S. C. 1983, 20
             U.S. C. 1343, and 28 U.S. C. 2254, including their annotations (West):
       (9)   Prisoner's Self-Help Litigation Manual. Oceana Publications;Inc.
             (75 Main Street, Dobbsi-           10f,22.); and
       (10) Prisoners and the Law. Clark Boardman Callaghan Publishers (155 P
             fingsten Road, Deerfield, IL, 60015-4998)

Detaine.es may request to use legal materials between the hours of 8:00 a.m. and 5:00 p.m.
                                                                      •.

          have the right to the   nfidential acces o the Coui by mail inclucling the right to
lega    pers -it any o                           so prepared shall be
personnel, at



                                            PECTFATTON

Each detainee will be afforded one hour of outdoor exercise and recreation per day, weather permitting.
Appropriate outdoor recreational equipment inc.ludina basketball goals and balls will be Eu-Dished.
     Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 29 of 57


 -6A-> pc/5 ca_c
ft                           0_4
        crc        ,
              isicafi/t2
                       7 t/c/cy---e
         7v-f c)1E"//:-          °/
                        1 4,t-ie
                    - 1-(              cY*7
             (2-7 (1-S-c-9 :  Th-°<zi77
                                  ,       ,7
                                        (>(y
 4'y -4;
       :y
  p         7v?c,-4/-5                                        -AK2-rw
              )2 ,6-217-c-P1          cx
 P/A-j-A-
                                                        /--Acp 75k c,
/c-e-c.c<
                                                              4,:('
 /4
  ,1 egte7ri; e-c.z
                         "cfc_ftele-sY
                         j                         79-€./`            (
                                                                 ct(77CL '


                                                             74-(0(.-\4
                                     C;)
                Cr7




               cx-F tAcifi-oerez                      oq<7 694F
  2,:vc         e=f-t     NI L /Yr 6-4 (7e.
                                     oz_s)
  7e-cf) /1c_ixce
                                 rfiz             z7(( frx,
                                                           zci o*A:
  f rf7A-          rd(rict(
   es-"Ai                                                r,---cceciert7
     c1J7
                 Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 30 of 57
          0)               A               v                         ixvi_e/A./7<       g
         _5-                              s (Li /l                             c--- c4.4zt/                   -a 5 ci                    4
                                                                                                                                     e7c71.
                                                                                               „
c                    __c     ,-1/1 (.4 /11 c 7                C17          I>"-e_.('                                    Ca/171(1-*e_r->i,


 -}C;7 r elf)                                   (                                              07.7
                                        A   ,e.yt                           c, // 62_,-.1                                   7"-e

                            71.7 q./t/                   /t/         r?     71
                                                                            '  1-t--c/

                                                        0-74
                                                                                                                      _cot               y
                D                  e,          E                                                      vy
                                                                                                                                          73
   ?,77
      .                                /7j,ee/( 76                                 )           E e c,
                      6E                       rclS ) v 7v-21 \/-t                                      7;-C                                    7-(1

• _Q / _/t)                 1)   F (A-)                                                                             *1 F /7://
                                                                             \eA/vz-- .                         ;
                                                                                    ,                     •
                                                                                                               r       •• .
 7_77 Al             Ok_yz.4       WA7A                 C                                                        ...) / ii,       ,             y
                                                               ,, ., \ 7                 r_-,) rk3;,,,,, 1 nt,vd
                                                                                                   )                        ./ '
                                                                                                                               r __,__
 c-_ iry> y1/1               2,r .1:    1 01   1        C-r
                                                          .   1"V -7 j
                                                                                                    ._e_A'i
                                                                                                           . J-
                                                                                                           ci     ) of iri
                                                                                                              i r---          , `-')
                                                                                                                             ti
           i .v .e,„.
       i.. ‘                 ) ,,c/
                                                )
                                          szt7)t>,;-      (v,---t,LA-/ .
                                                        -7-                T-- k   ,_,,,_
                                                                                   r-           _
                                                                                          ei_,--/ •


    .,, ,, :' c, C    ------c-1- ILc--izy 2:',_:? ---3, i- YtY            9,_-__
                                                                           ,
                                                             ‘ , --- -- ----7-- y          '').
                                                                                                          -7 :
                                                                                                      '-f -  .     2‘ ‘.'
                                                                                                             ,-7 (2.        A
                                                                                                              zvi-cr p-/ It.p•
                                                                                                                                       ,--,-,

     L..; • '' ---------:----1----
                                                  C    7  ---od e    .    Z;-'2-14.,{A/1 n
                     ON               -'-'
                                                          ---:-'-c>*-4-A"'                              ----7,7 "7\1 ‘pAr .,S-77"
  !Ain /A/.2.r                      <_td.rf- 5(4 to+c-i--                                          LA/7
                                                                                                                     rlc-___,C.2-__e_i
          '-i-r-_:::e0 07 01

                                        ,41
                                            )/t/        'C/1.1110/111

                                                        3ri7
                                                                                   AN-a
                                                                                                                               te,I
                                                                                                 tot,/ ;_),,,,-;in-fc_Deritli,fa
                /)1                                (---;;61)&,'A\c„s- And wi                                                 .Y.)<4-e
            r    1
    4-•••••••
                                                                                                                    ret
                                                       6 l<
                                                       ,
                                                                                         (-/                        -Fv-vPs-                    II     r
                           /17'1                                                         774
                                                                                               7r-• .                     .                     7I
                                                         ;          727
                                            e                                                                   r      -tTf          7<5,-k3
                cym                                                                               CI r
    fr                                         e.../1-1i1 611J-fo
                                                                      -Cr 5
                                                                                                              7./      ;f,
                       ejvi-c                                                                                                                              1



                                                                                                                      EXPIRES
                                                                                                                    GEORGIA
                                                                                                                     July 20. 2021
                                                                                                              iy
                                                                                                                     460131.1C
  Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 31 of 57




       /          "`r--4 ilt
,y(AA/A--       t,
             4 Ey
                       (7
                         f/7
      ig,(9/)d/
     Ltt'ql
Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 32 of 57




                lf you decide to file this form
                      Please send it to:


The       nited States District Court


 r
                 If yo are incarce ated:
   You must attach a stat- ent of your pri::rin ii.ccount which
      has been certified b he appr priate institutional
               officer showi all eceipts and
                   balances d     g the last
                           6 mon s

            This form is r    uired for ubmission
                       ck4,).<)—,                                       )7, d
                                                                          '
                                                                          )h-?/-7-2
                                             c25---7-7/
‘t3
                                                 Zet-i                        -511;
                                                                 ,S-(-t        Y'VOI
                                                  a-.)       4 \-,
                                                                        ).)           /--79
51—D                                                     42jr
                j
             . )p
             9    4(72
                                                         •       /\°.
                                        -V-?f7
                                                                           -
                                                                          hY
                                1 2
                             t5-7
      y)
                   - _r--(A//),)        c)
                 7v)
                  -21— 9                                           .2 -a--1
                                                                  /2
               17          pL7k/b
           4.4-,                                   ( 2
                                             ))dke‘
                               2-1-''jyf3/
                                  _ &9
                                  )                                              e
                             /j3/                                         0
           Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 33 of 57
         Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 34 of 57



                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                              ELBERT PARR TUTrLE COURT OF APPEALS BULLDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303


David J. Smith                                                                       For rules and forms visit
Clerk of Court                                                                       www.ca l Luscourts.gov


                                         February 28, 2020

Daniel Eric Cobble
Sumter County Jail - Inmate Legal Mail
352 MCMATH MILL RD
AMERICUS, GA 31709

 Appeal Numb : 20-10740-C
 Case Style: U            obble
 District Court Docket N :14-cr-00077-CDL-CHW-1

This Court requires all counsel to file documents electronically using the Electronic Case
Files("ECF")system, unless exempted for good cause.

 The referenced case has been docketed in this court. Please use the appellate docket number
 noted above when making inquiries.

Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
admitted for this particular proceeding pursuant to 1 lth Cir. R. 46-3, or admitted pro hac vice
pursuant to l lth Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
Application for Admission to the Bar and Appearance of Counsel Form are available at
www.cal Luscourts.gov. The clerk generally may not process filings from an attorney until that
attorney files an appearance form. See l lth Cir. R. 46-6(b).

 Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
 Interested Persons and Corporate Disclosure Statement(CIP). Appellants/Petitioners must file a
 CT within 14 days after the date the case or appeal is docketed in this court;
'Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
 or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
 See FRAP 26.1 and 1 lth Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CM,that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CM.
      Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 35 of 57
                                     Pe ich-
(
Cji                 2zY                                  047{1(2Y6&r
                                          ,cocg
       #'15-X7                 Ata,,,ttc
                       1/411
        4-1c-ILY"77
       1                                                           )(
                r,of
         -4 6d..f    5:17
                        ,1",276 rfl Ay(' y
        7                                                      •
             n/C (rt  ce-6.Ae-L,
                                             ciA74>
                                                                             „et,
                          r
              c,7-i7C     _fly&-e_r-c_coit
        picice    cr
    6ie-fArkz›0«._rfr‘ r-c-z-7        rra-e-i577

 77-- (4.p(A   ce    cr '17
                     ((--
                                                      -46f-t°6- ->-c"
          /(Pe-S-                                   7;-`-)
      ra       ±74,1\1
      c,/,)

        C?•64 ft C7(617 Of A; tr7 rcee'Y'
                                  rv,
           CA (
       T
       re--t
                            ii/25 ‘ 1.-7rtylY               -- ‘'
                              v      "-yr-
            (7a-   //a/   L
                          /                                   az.fLpt-14Y-
                                         C.-ex-7
                      (Vc-c
            “(j-7            51—
                        ccf” fiZaic
            ca a  7
                 c=e7 S're
                 /2-7 ofx ev1-1,04-L-L-p
            07(
                            71ti4
           4 ei   (11 ir-/2eri
        Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 36 of 57



                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT

                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, AW.
                                           Atlanta, Georgia 30303


David J. Smith                                                                       For rules and forms visit
Clerk of Court                                                                        www.call.uscouns.gov


                                        February 28, 2020

Daniel Eric Cobble
Sumter County Jail - Inmate Legal Mail
352 MCMATH MILL RD
AMERICUS, GA 31709

Appeal Numb r: 20-10726-C
Case Style: U
District Court Docket No: 14-cr-00077-CDL-CHW-1

This Court requires all counsel to file documents electronically using the Electronic Case
Files("ECF")system, unless exempted for good cause.

The referenced case has been docketed in this court. Please use the appellate docket number
noted above when making inquiries.

Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
admitted for this particular proceeding pursuant to l lth Cir. R. 46-3, or admitted pro hac vice
pursuant to l lth Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
Application for Admission to the Bar and Appearance of Counsel Form are available at
www.cal1.uscourts.gov. The clerk generally may not process filings from an attorney until that
attorney files an appearance form. See l lth Cir. R. 46-6(b).

Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
See FRAP 26.1 and llth Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CIP.
          Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 37 of 57




                                                  4
                                                  7 -0 (5 " A i ; \e -
                                    ny> 7 --e- ,J              r - L G4c-e_,/
                     1/ 2- NQ c ir('                   2      ,
                                                              :
          21/ a:Cc-7/3-04-r 64 '7a, c
               1/ r€                         _ r
        e-ey 1--e-
                 1-2        c op
                                  ,
           A2 fi -r4s-a-t7 c-                              627c
                      -0 -7 ‹ / c 2
                                  / -  4
                                       /
                                      c1-4 --x.
           67{0 ,- fr
                                       Ano                              ci?
          c7(0- A---67<" A cz

             cem                                                              MArc
                       zn_Q
                             cr.(
                               °l(c                                          e          2Y-Ki;
                                             vr
                               (i7(4--`e _Ti
             ,    r_, e >.,,y•c.. ts„                                _Z_ I' ccr
          r            .- -N c. , (- (- _
                                        , -
                                          7 , - c f -- -c
 ___? i) ____„_,esLtlrei                  ei: crir t !‘   (`,' , r4
                                                                  - . % 4 .  ;
                                                                            ??c k7-6;,./-
                                                                                      --,
                                                                                  1 7±t
                                                                                  ,
         CA- Fr,
                                   )
                                                   /1 1,        :"<c_s" or(7A
                                                 -
                                          / Ci --7
          -/ //: ''                 ,
                                  )
                              ( P ,1
           7('C'---r --"                                                  k
                                                                 r, c., ci,
                                                          1 A/c
                                             --e-KC-..rin
                                    P
           ) 7 f 4L JL cr (/ --Fec-
( __(- ;1
 29                                   Rt,e-e-49
                                                  `[;-" c
                                                             27.-e lc

                               I ?---
                                     1-9 :9

                                                          c_a  c r,e _e_e i_c‘ c_.7 .
                  II L -e 7)--e-
                                    rA-fr ce-co
                                   af q
   t  -f 1
   '--7
                                e- P- -- ( _ F M (
                                                 c -, 47
                                                       - 7-  (.  ri-__cfc--cs
                       e - iCev
             12e-c--d?-4
         Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 38 of 57



                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT

                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

David J. Smith                                                                       For rules and forms visit
Clerk of Court                                                                        www.ca I I.ustou.rts.nov


                                        February 28,2020

Daniel Eric Cobble
Sumter County JaiI - Inmate Legal Mail
352 MCMATH MILL RD
AMERICUS,GA 31709           rTh

Appeal Num        20-10727-
Case  Style: USA  v. Dani5L_Colabfe
District Court Docket : 5:14-cr-00077-CDL-CHW-1

This Court requires all counsel to Tile documents electronically using the Electronic Case
Files("ECF")system, unless exempted for good cause.

The referenced case has been docketed in this court. Please use the appellate docket number
noted above when making inquiries.

Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
admitted for this particular proceeding pursuant to llth Cir. R.46-3, or adtnitted pro hac vice
pursuant to I Ith Cir. R.46-4. In addition, all attorneys(except court-appointed counsel) who
wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
Application for Admission to the Bar and Appearance of Counsel Form are available at
www.cal 1.uscourts.gov. The clerk generally may not process filings from an attorney until that
attorney files an appearance form. See 11th Cir. R.46-6(b).

Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement(CIP). Appellants/Petitioners must file a
CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
See FRAP 26.1 and llth Cir. R. 26.1-1,

On the same day a party or amicus curiae first files its paper or e-fited CIP, that filer must also
complete the court's web-based CIP at the Web-Based Cno link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CIP.
     Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 39 of 57




                                                    /)
           e
                         71
                          ,5
57 c,_E)

    //:/e7j
          ()
                  4
           67
            //)-ce--iq      e„,-e„- ;-
                                     t ecc
   /0 4,s        (
Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 40 of 57




                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE
                        MIDDLE DISTRICT OF ALABAMA
  INSTRUCTIONS FOR COMTLETING CIVIL,RIGHTS COMPLAINT FORM STATE                                            NT OF
                                PROCEDURES
                                  PRISONER
                                                                                                  •
                                                  READ CAREFULLY
                                                  I. GenFral 'Instructions

         Your complaint must be legibly handwritten or typewritten on this form your complaint is handwritten,
please     te le,gibly. You must sign the complaint at the place indicated .r your signature. Under Rule 11,
Federal R.les of Civil Procedure, your signature Means that you havere the complaint and that to the best of
your know ge, information and belief, the complaint is well grounde n fact and is warranted by existing law.
If a compl      is filed in.violation of Rule 11, the court tnay impose ppropriate sanctions against you. These
sanctions ma include a requirement to pay to the defendants th amount of reasonable expenses, including
aitorney fees, c ated by the filing ofthc complaint.

          While it is o longer required, you may swear to th     th ofthe facts which are stated in the complaint
by executing a decl. -.ton Under penalty of perjury that th- acts alleged in it are true and correct. If you declare
that the factsin your •. elaint are correct, under pena]ty r perjury,any false statement ofany matecial fact niay
serve aS-the basis for pro cution and conviction. Ther •ore, you should exercise care to ensure that all statenients
you make in your complai -are true and correct.

         Your complaint may b brought in this         only if one or more ofthe named defendants are located in,
the geographical area coVered b    e United S"...tes DiStrict Court for the Middle District pourt for the Middle.
DistricrofAlabama. The Middle Di 'et of bama contains the following counties: Autauga,Barbour,Bullock,
Butler, Chambers, Chilton, Coffee, r.osa, ovington, Crenshaw,Dale, Elmore, Geneva, Henry, Houston, Lee,
Lowndes, Macon, Montgomery, Pike,         olph, Russell, and•Tallapoosa.

    - • • A plaintiffmust file asep: : co :int for each claim unlesi the clainas are related to the same incident
or issue. The complaint should         the defen• ants apinst Whom reliefis sought and briefly state the facts upon
which the claim is based. It is not - essary that •laintiffstate each and every fact upon which he may rely. Rule
8(a) of the Federal Rules of Ci Procedure requ only a short and plain statement of claim.
                                                                                            ; •
          No authorities or cit ons should be set ont in    complaint. If briefs and arguments are submitted,they
should be submitted in a se arate memorandum for whi.. no form is necessary.

         You must inclu in the complaint all grounds,for ief and facts supporting such grounds for relief. It
iš permissible to inclu• no rnore than two(2)adrationil pag           more space is needed to answer'a question. All
pleadings and other p pers in cases filed must be on 8 / 1 2 x 1 1 i • h paper. Otherwise, this office cannot accept

them for filing. Ad..tionally, all pleadings filed must be an ori         document. Copies of a pleading will not be
accepted.

       - In ord    r tlifs complaint to be filed, it must be accompanied the filing fee of$350. In addition, you
will be require to pay the cost of serving the complaint on each of the endants.

        If y u are unable tO pay the filing fee and service costs for this action, ou may petition the,court for leave
to procee vithout payment offees. A blank applicatipn for this-purpose is in• uded and itshould be filed with
your col laint. It must b e notarized bÿ a notary pubhc or other OffiCial author d-to administer oaths or must
contai our statement that it is true and correct. If more than one plaintiffis name on the complaint, a separate
appli tion will be required for each.

         Lf you wish to proceed without payment of fccs, you must h ave_an auth             d officcr at the penal
i titution complete the certificate as to the arnount of inoney and securities on deposit o your credit in any
 ccount in the institution. What arnount,ifany, of the filing fee and the cost ofserving the c    laint you will be
required to,pay will be determined from the information supplied to the court by you and the nal institution. ,„
         Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 41 of 57

                                            g_crrfteiN/
              /7 "- te .„ 44 6r -r ,„ \t ,, LA  ,
                                               -- i e
                                                    -
                                                    c  r
                                                      7C;(e   p-e4 c-Ce. r ctr>-
(se__         1771      i  ,(    r   )


            1
 s-7 y(ve 4-7
L               Ur i c""(        ‘c7c-7C--,1--e

             0--
          c77(       r(
                                    (                c-ecfreigoec-co'i
     p              6-(-1- /2; _Car
         7)ay             r                   c-re.cc,
                         oc zt -i _ A" ' o c
     „, Ty• -6—Q                                      7(2-
                K2-o
                                                                e
                              /- 7
  ;    5 Aiere r_cc-2-                          t                 -7 4    cre
                           (9 -- ij          c--e
     071f   r _ c r i
                                                 A/2-e-nsi,c2(
                               ray                                            yee---AS
                                              ce-rr      e r i-
              &f:-/-H6 Ar  ir r 7   2
 Cf- V1) ic2,                                                                         _
                                                 rc-.62,          s „ 4
                                                                      . _
                    07c-- rA 7fr,
                                   7-ete                                    9
                                                 x-c-7         ---/T _re,/
           047C-,c4/c--)/                      7reyir
                                     0-(7,---z-(                                   /      Ccci.
                                                                '              C7(%-
                                                  4reer *ire

          c iKiy2 6,(:,
                                                  k-of•POC10 of
                                                             ,
          A
                                                                    ?`,212/-teley-e-ee:
(F91
                6,1-cp 15\                            -7‘•     C-6t,
      (2A,-e 72-Niz
                Case
CM/ECP LIVE- GAMD       2:20-cv-00273-WHA-CSC Document haps
                                                       1 ://gamd-ecEsso.dcn/cgi-bin/Dispatch.p1?560068428049747
                                                           Filed 04/21/20 Page 42 of 57


        Appeal Documents
        5:14-cr-00077-CDL-CHW
        UNITED STATES OF AMERICA
        v. COBBLE

        APPEAL,CLC3


                                       U.S. District Court[LIVE AREA]

                                           Middle District of Georgia

        Notice of Electronic Filing

        The following transaction was ent        020 at 12:11 PM EST and filed on 3/6/2020
        Case Name:                 FD STATES OF AM    CA v. COBBLE
        Case Nuzn ber:       5:14-cr-00077-CDL-CHW
        Filer:
        Document Num

        Docket Text:
        Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re:[647]
        Notice of Appeal - Other - no document to link appeal to. Judge Appealed: Clay D. Land.
        Appeal Fee: not paid.(ans).


        5:14-cr-00077-CDL-CHW-1 Notice has been electronically mailed to:

        CHRISTINA L HUNT (Terminated) tina_hunt@fd.org, GAM_MAC_ECF@fd.org,
        alesia_smith@fd.org, carson_chang®fd.org, catherine_c_williams®fd.org, holly_mcdavid@fd.org,
        michele_c_graham@fd.org, nicole_hailey®fd.org

        BRIAN JARRARD        briangarrardlawgroup.com, annamarie@jarrardlawgroup.com

        FEDERAL DEFENDERS MIDDLE DISTRICT OF GEORGIA INC(Terminated)
        GAM_MACECF@fd.org,alesia_smith®fd.org, carson_chang@fd.org, catherine_c_williams@fd.org,
        holly_mcdavid®fd.org, michele_c_graham@fd.org, nicole_hailey@fd.org, tina_hunt®fd.org

        JARED SCOTT WESTBROEK(Terminated) jared_westbroek@fd.org, GAM_MAC_ECF®fd.org,
        alesia_smith®fd.org, carson_chang@fd.org, catherine_c_williams®fd.org, holly_mcdavid@fd.org,
        michele_c_graham®fd.org, nicole_hailey®fd.org

        JERUSHA T ADAMS (Terminated) jerusha.adams@usdoj.gov, debbie.shaw®usdoj.gov,
        terri.a.brusewitz@usdoj.gov

        ROBERT R NEELEY rand.neeley@usdoj.gov, Michele.Jackson2®usdoj.gov,
        debbie.shaw@usdoj.gov,lacee.t.davis@usdoj.gov

        5:14-cr-00077-CDL-CHW-1 On this date, a copy of this document,including any attachments, has



1 of2                                                                                          3/6/2020, 12:18 PM
            Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 43 of 57
                                               c(c,
                                 7r4             7,6 v,(1 /A/1
 (7-)(
   V                eS-cn
                                                                                  _?1,55
                       i---efe

                                  y;1--e
(NWH/! cC(                                       C            - ra irc-c-tr
                                                        ozi c:>
                CS-          7(--4


       ec)rf "7-e                 r-f
  72 ; gir                                            ,m7,72
   _7/
   \
        2                A-4 c--cA--/

                /pc, rfr-,--c?              4-2.4         f
        /                   7? <L7C 9-2 CA%c74       it)/) o.
                         c)i 0-Ker          cc('
         cyttc,ry                                                                  („c--
                                    7„
            ,, f c- c-41}. c=1"; 1-1
                                  79 le' r                   eatu °
                     - 69 e< S
            /e- Vcr a                                      ("fr-7
                       cL    `e2-7

         7 ;;I_CC
       14.e
                                                                             4,4a,

                                  (7 LS
                                              7              - 5oc
                                                            `r               e:
                            ryC         c•W -)2
                                                                OC
 (7c ,7—" f &Hvic-7,4-er(Te7
                           7
                           7
                             77-,19    ,
                                    f si97
         041  eL t.                        7i— c yS/4-(.:7(
              ,,te% yc/'  jryr -‘,.
                                         7<i--/c
          g7c6.-_,A74-(71
                Case
CM/ECT LIVE- GAMD       2:20-cv-00273-WHA-CSC Document https://gamd-ecfsso.don/cgi-bin/Dispatch.pl?242324870392008
                                                        1 Filed 04/21/20       Page 44 of 57


        Appeal Documents
        5:14-cr-00077-CDL-CHW
        UNITED STATES OF AMERICA
        v. COBBLE

        APPEAL,CLC3


                                        U.S. District Court[LIVE AREA]

                                            Middle District of Georgia

        Notice of Electronic Filing

        The following transaction was entered on 6/2020 at 12:12 PM EST and filed on 3/6/2020
        Case Name:           UNITED STATES OF A          CA v. COBBLE
        Case Number:                -00077-CDL-CHW
        Filer:
        Document Numbe

        Docket Text:
        Transmission of Notice of Appeal and Docket Sheet to US Court of Appeals re:[648]
        Notice of Appeal - Other - no document to link appeal to. Judge Appealed: Clay D. Land.
        Appeal Fee: not paid.(ans)


        5:14-cr-00077-CDL-CHW-1 Notice has been electronically mailed to:

        CHRISTINA L HUNT(Terminated) tina_hunt@fd.org, GAM_MAC_ECF@fd.org,
        alesia_smith@fd.org, carson_chang@fd.org, catherine_c_williams@fd.org, holly_mcdavid@fd.org,
        michele_c_graham@fd.org, nicole_hailey@fd.org

        BRIAN JARRARD        brian@jarrardlawgroup.com, annamarie@jarrardlawgroup.com

        FEDERAL DEFENDERS MIDDLE DISTRICT OF GEORGIA INC (Terminated)
        GAM_MAC_ECF@fd.org, alesia smith@fd.org, carson_chang@fd.org, catherine_c_williarns@fd.org,
        holly_mcdavid@fd.org, michele_c_graham@fd.org, nicole_hailey@fd.org, tina hunt@fd.org

        JARED SCOTT WESTBROEK (Terminated) jared_westbroek@fd.org, GAM_MAC_ECF@fd.org,
        alesia_smith@fd.org, carson_chang@fd.org, catherine_c_williams@fd.org, holly_mcdavid@fd.org,
        michele_c_graham@fd.org, nicole_hailey@fd.org

        JERUSHA T ADAMS(Terminated) jerusha.adams@usdoj.gov, debbie.shaw@usdoj.gov,
        terri.a.brusewitz@usdoj.gov

        ROBERT R NEELEY rand.neeley@usdoj.gov, Michele.Jackson2@usdoj.gov,
        debbie.shaw@usdoj.gov, lacee.t.davis@usdoj.gov

        5:14-cr-00077-CDL-CHW-1 On this date, a copy of this document,including any attachments, has



1 of2                                                                                            3/6/2020, 12:18 PM
  Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 45 of 57
                                   e-e r; efr
                                   nc- c-e-rz            - e    ilitr7/-
                   fr-e-
            ((7- „9/72-r-/-3/44y                     (
                                                r_cy 1. ^0./1
                C

                                   c-1-2e-7,?fr cap-) 7-7 _fen:ef_,
       27(/' zl-NP

62.c         g_c_firciv
   v xvieazi                            a Vri
                                            7

                                       "6/'.6
                                             --
                                                 il*-LY
                    c yx- 7
                                        7*,/4-) L-6--1/
  1.6/k-er_c
       47,,/,,c-i                  nzt if/ p
                                              cin(e_re-r/C
                                           a              A              -
                                                                 /
                           rift/.          c'71-'
  6-Z"V         V? °I re

   e--;Th   C
                                                           (
                      1(417t7 61A),-(17?
                                            '
                                            j\c


                7 vr /PT    ,_C7-4-ver A
                      r
                 /te-z/
                                        /14 6--m-X/4
      11,e,r act je)                                        /7 2
                 /7-c-/e7  6            c 7
                                          232,
          ;/ €(4
      ecilz
                                           cf    P   P--acv9-r---ee-et

S I2?         4

                    zre        e
  ) 7
            c11/           te.t,(
                                            477/10-64,Q-dal,
                            7(t/
              Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 46 of 57


41ISEPNII                717 c---7Q2-

                c_57                              A-
                                     rA-/ <-7--tAA<



                    v
        Daniel Eric Cobble

        Sumter County Jail - Inmate Legal Mail
        352 MCMATH MILL RD
        AMERICUS, GA 31709




                                                           c-c:Ax_s->-t-6( ct,7<c,..„)
                                    h .c         /7`                   t 70 7(?„
                 7/e               )
                  fi,7
        icy txt),R                                  rfie-
                                                        4 7             /1-Actrh
                                                                               iy


                                  e,t747‹          7,
                                                    11 c/
                                                        '
             c/c    /
               , I/4Y




                               zci fee-4/ of                       ”,pr 01"-)A-ei /1)
                                                 92-€.)     sez



                n7 fern(-                                7 /71-1
                                                   ;(/‘e-0            ti c)/


                              /;_r
                               c                                  7t
                                                                  (           c g


            7t-e--ff    *4,c,, e                                       (
     c Ai itte                        /e.                   -C.7?                 ef
                         A/E                              Arr./    /1//1-1-"C_Cret
      ?2j
        ?        °US>                3
                       (far    _27         v yt/   7
                 clef c-{7(4Ab                                         _Lf7
                                                           zyipaw&
    Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 47 of 57
                                                .7 xey
                                              i---          lo-Gaz-----
c-/C)
    3211 - C-e-'4(c
               e(e;        C-;(12r      .
    f
          nf
                                                        C-1 L7-1
                                                               ?
                                    CtiV ED
        ‘...,,c/s(-/;
                   eft
                     " zon APR 2I           A ID 414
                               BRA P. HACKETT. CLK
                             ..U.LELISTRICT COURT
                             nll'ULL WSTRICT ALA. -

                                 (e-y             A-t
                      7    7—t
         Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 48 of 57



                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

David J. Smith                                                                       For rules and forms visit
Clerk of Court                                                                        www.cal Luscourts.eov


                                           March 02, 2020

MEMORANDUM TO COUNSEL OR PARTIES

Appeal Number. 19-15150-CC
Case Style: USA v.
District Court Docket N . 5:14-cr-00077-CDL-CHW-

This Court requires all counsel to file documents electronically using the Electronic Case
Files("ECF")system, unless exempted for good cause.

Eleventh Circuit Rule 31-1 requires that APPELLANT'S BRIEF BE SERVED AND FILED
ON OR BEFORE April 7, 2020. APPELLANT'S APPENDIX MUST BE SERVED AND
FILED NO LATER THAN 7 DAYS AFTER FILING OF THE APPELLANT'S BRIEF.
INCARCERATED PRO SE PARTIES ARE NOT REQUIRED TO FILE AN APPENDIX.

This is the only notice you will receive concerning the due date for filing briefs and appendices.
See Fed.R.App.P. 28, 30, 31, 32, the corresponding circuit rules, General Order 39 and the
Guide to Electronic Filing for further information. Pro se parties who are incarcerated are not
required to file an appendix.

If you have not entered your appearance in this appeal, please note that the clerk may not
process your filings. See l lth Cir. R. 46-6. Appearance of Counsel Forms are available on the
court's Web site.

Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement(CIP). Appellants/Petitioners must file a
CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
See FRAP 26.1 and llth Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CIP.
 Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 49 of 57




                                        ACOU
                            liN f121
      rf'/6 -cf.( .c7'              VIACKETT. CLK
                            DEBRA P. 1C1 COURT
                                  1ST
                                  C            -CC
                                        (
                                                                     (
                                                         6-,'(
                         77-rin-ite/r25
       (41
       ;                                            C.--ct(c
                                  '
                                  (1 .5<
           (r-)                                           ra-zir4
                         cl“"(-2.e---e
C        C-2-4

                  614 /74644"
(ct/r°74


                                    crcacc--11,
                                        e7( wee&
    rfic- 7:--C                  ji
                                     c ,/11? p72,_?„-p-v-p:/
                                                     IL-11^-€-Z-1(
     f--Ce ck
                       - crily
                  (1)`"Y-jr           y
    wx,r(f,61(                r
                                eTt 'Le
                  iji(L/
    A.
                           q, _X° --c-racery
           ger c-    :A?

                                               ;7ac-c;
         Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 50 of 57



                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT

                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303


David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                      www.cal 1 .uscourts.gov


                                          March 11, 2020

Betsy Peterson
Causey Peterson Court Reporting
PO BOX 81
COLUMBUS,GA 31902-0124

Appeal Numb       20-10727-C
Case Style: U     v Da I -
District Court Docket N 5:14-cr-00077-CDL-CHW-

TRANSCRIPT DUE: March 23, 2020(30 days from appellant's certification)

We have not received your acknowledgment of the enclosed transcript order form and
certification of completion of financial arrangements. We have assumed that the necessary
financial arrangements have been made by the appellant for the preparation of the transcript, in
accordance with appellant's certification, and accordingly we have fixed the date shown above
for filing the transcript with the district court clerk.

Sincerely,

DAVID J. SMITH,Clerk of Court

Reply to: Walter Pollard, C
Phone #:(404)335-6186

                                                                  RPTR-1 Acknowledgment not recd
     Air(           ce,Ar
  Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20
                                                  -    Page 51 of 57
                                                7-0100-1-e-4?

                                                                  C(vir
          e-(frra"                       D
                                    A..      141A
                                             Cl.K
                    tetIEBRA P                                             c-

                                                                 4'c2t.
                                 01:5z       Criay
(4,,C                                                         V-eier5- '7-`67

                                                             121--c-e-re
                          167A--C" (-CC<            r
     (rn re ((`'                                                    4 712
                                                                 n 7" ---
          0 P._r/
                               c-Je                                        -177,c
  .-{?
                             circe-ci 7n-e
 ,,s- zi-teetn-s-                        re             c   7r142--1-1( air
rce-(
                                  f                                             c„.
                                 c'7(
                                         ci     C-C-0


                                                              c-(9   077-6(4_,--_,_4
        ( e (-,tz
        ,                  7&4 c 1P
                                                            cyc-c,
                     e /he c-k /J-142--L2(
  j7c-
                                                                    Aric
          p ot4 ;0__1
  ox L./4-ele



                                          7-7/77(fi-4-& wif
                                         c
    Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 52 of 57




Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of(14)
days from this date, this appeal will be dismissed by the clerk without further notice unless the
default(s) noted below have been corrected:

Pay to the DISTRICT COURT clerk the docketing and filing fees, with notice to this office, or
request leave to proceed in forma pauperis on appeal in the district court. See Fed.R. App.P.
24(a). If the district court denies such leave, appellant may file in this court a Motion to Proceed
in forma pauperis in this court with a financial affidavit.

File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
Information Form is available frorn the district court clerk. Appellant is required to file and
serve copies of the form in accordance with the instructions included on the form. UNLESS A
TRANSCRIPT IS ORDERED, APP               ANTS BRIEF MUST BE SERVED AND FILED
WITHIN 40 DAYS FROM Febru. 2 2020. See 1 lth Cir. R. 12-1 and 31-1.



Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Walter Pollard, C
Phone #:(404)335-6186

                                                                 DKT-2 Appeal WITH Deficiency
Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 53 of 57
      „11;57',                                                       Q

           e-         c-
            C7->
                                                                         /
       ,c7f
                           -OD AP2 2   A ID ttit


               ( e-lk"GLI
       e-C-c-7 /7
                                (ere-6;:c4-/-
                               12
                                eicyotr-                    Rci„t,
     Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 54 of 57




Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of(14)
days from this date, this appeal will be dismissed by the clerk without further notice unless the
default(s) noted below have been corrected:

Pay to the DISTRICT COURT clerk the docketing and filing fees, with notice to this office, or
request leave turoceed in forma pauperis on appeal in the district court. See Fed.R. App.P.
24(a). If the district court denies such leave, appellant may file in this court a Motion to Proceed
in forma pauperis in this court with a financial affidavit.

File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
Information Form is available from the district court clerk. Appellant is required to file and
serve copies of the form in accordance with the instructions included on the form. UNLESS A
TRANSCRIPT IS ORDERED,APPELL • TS BRIEF MUST BE SERVED AND FILED
WITHIN 40 DAYS FROM FEBRUAR                   2020. See 1 lth Cir. R. 12-1 and 31-1.



Sincerely,

DAVID J. SMITH,Clerk of Court

Reply to: Walter Pollard, C
Phone #:(404)335-6186

                                                                 DKT-2 Appeal WITH Deficiency
            Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 55 of 57



                                                  •
                               UNI    STATES COURT OF APPEALS
                                  FOR THE ELEVENTH CIRCUIT

                                  FI.RERT P            COURT OF APPEALS BUILDING
                                                56 Forsyth Street, N.W.
                                                Atlanta, Georgia 30303


   David J. Smith                                                                         Forrules and forms visit
   Clerk of Court                                                                          weinv.ca1 r.uscourts.gov


                                              December 30, 2019

(-511i7ei EriC CoblAle
  STimter • y Ta - Inthate Legal Mail
  352 MCMATH MILL RD
                           a '
  AMERICUS,GA 31709

    Appeal Number  :_12:15150-C
      ase     e: USA v. Daniel Cobble
    bistrict Court Docket No: 5:14-cr-00077-CDL-CHW-1                              '01 )C--Y d- 7P-do
   • This Court requires all counSel to file documents electronically using the         ec omc ase
     Files("ECF")system, unlesS exenipted for good cause.

   The referenced case has been docketed in this court. Please use the appellate docket number
   noted above when making inqumes.
                 •
   Attorneys who wish tö participate in this appeal must be admitted to the bar of this Court,
   admitted for this particular proceeding pursuant to llth Cir. R.46-3, or admitted pro hac vice
   pursuant to llth Cir. R. 46-4. In addition; all attorneys (except court-appointed counsel) who
   wish to participate in this appeal must file an Appearance of Counsel foim within 14 days. The
   Application for Admission to the Bar and Appearance of Counsel Forin are available at
   www.call.uscourts.gov. The clerk generally may not process filings from an attorney uiitil that
   attorney files an appearance fou..u. See llth Cir. R. 46-6(b).

   Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
   Interested Persons and Corporate Disclosrure Statement(CIP). Appellants/Petitioners must file a
   CIP within 14 days after the date the case or appeal-is docketed in this court;
   Appellees/Respondents/Intervenors/Other Parties must file a CIP within.28'days after the,cas
   or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
   See FRAP 26.1 and llth Cir. R. 26.1-1.

   On the same day a party or arnicus curiae first files its paper or e-filed CIP, that filer must also
   complete the court's web-based CT at the Web-Based CIP link on the court's website. Pro se
   filers (except attorneys appearing in particular cases as pro se parties) are not required or
   authorized to complete the web-based CIP.
        _Y
             -24z7.
                                        g,-
                                                                  -624/
                                                      d 0/            19/
                                                                       j,s-
   >z        y        /44/                                 4PA/
                                         t/d7/         1-W
              S-             gCC-°                     '1-1
     a7,/ b                   31
                               -/
                                                              •
                             6)     cy
          (r‘i4-3                   •     -4/17?,      :5-612
                                                 io        4 /?-2/
        Yo)
          21                                            01„     ya:c
4
,72,5"         a-)                         :-)T07--               /
        Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 56 of 57
                       -D-
                        r JP             z-5„5/-2,7,--7_
Case 2:20-cv-00273-WHA-CSC Document 1 Filed 04/21/20 Page 57 of 57




                               ;
